Citation Nr: 0827829	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 23, 2001, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from February 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which assigned a 100 percent 
rating to the veteran's service-connected PTSD effective 
July 23, 2001.  The veteran disagreed with this decision in 
August 2004, seeking an effective date earlier than July 23, 
2001, for a 100 percent rating for PTSD.  He perfected a 
timely appeal on this claim in February 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's original claim of service connection for 
PTSD was date-stamped as received by the RO on July 23, 2001.

3.  In a rating decision dated on June 13, 2003, and issued 
to the veteran on June 23, 2003, the RO granted the veteran's 
claim of service connection for PTSD and assigned a 
70 percent rating effective July 23, 2001; although the 
veteran disagreed with the effective date for service 
connection, he did not perfect a timely appeal.

4.  In February 2004, the RO assigned a 100 percent 
evaluation for PTSD effeective July 23, 2001.

5.  In statements on a VA Form 21-4138 dated on August 6, 
2004, and date-stamped as received by the RO on August 11, 
2004, the veteran requested an effective date earlier than 
July 23, 2001, for the 100 percent rating for service-
connected PTSD.

6.  The veteran has been in receipt of a 100 percent rating 
for service-connected PTSD since July 23, 2001.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than July 23, 2001, for a 100 percent rating for PTSD have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claim on appeal is a "downstream" element of the RO's 
grant of a 100 percent rating for service-connected PTSD 
effective July 23, 2001, in the currently appealed rating 
decision  issued in February 2004.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, the RO did not 
provide VCAA notice prior to the February 2004 rating 
decision, which granted the benefit sought on appeal (a 
100 percent rating for PTSD).  

In a letter issued in March 2006, however, the RO informed 
the veteran to submit medical evidence showing that his 
service-connected PTSD had worsened and noted other types of 
evidence the veteran could submit in support of his claim.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has satisfied 
substantially the requirement that the veteran be advised to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also provided the appellant with notice of the Dingess 
requirements in March 2006.  Although complete content-
complying notice was provided after the February 2004 RO 
decision that is the subject of the current appeal, the 
claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  His earlier effective date claim was 
readjudicated in a June 2007 Supplemental Statement of the 
Case.  The veteran has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  To the 
extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the veteran's 
earlier effective date claim is being denied herein, such 
matters are moot.  In any event, however, the March 2006 
letter included applicable notice of the Dingess 
requirements.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than July 23, 2001, for a 100 percent rating for 
service-connected PTSD.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran's original claim of service connection for PTSD 
was date-stamped as received by the RO on July 23, 2001.  

As noted above, in a rating decision dated on June 13, 2003, 
and issued to the veteran on June 23, 2003, the RO granted 
the veteran's claim of service connection for PTSD and 
assigned a 70 percent rating effective July 23, 2001.  In the 
narrative for this rating decision, the RO noted that 
July 23, 2001, was the date that VA had received the 
veteran's claim.  The RO also noted that, although the 
veteran's service representative contended that the veteran 
had filed a claim of service connection for PTSD in January 
2001, VA had not received a claim on that date.  

The next relevant correspondence occurred when the veteran 
submitted a signed VA Form 21-4138 which was dated on 
July 14, 2003, and date-stamped as received by the RO on 
July 18, 2003.  In statements on this form , the veteran 
requested a 100 percent rating for his service-connected 
PTSD.  He also requested that the RO "reconsider the 
effective date for my PTSD" back to January 2001.  The RO 
correctly treated this as a Notice of Disagreement for the 
effective date assigned.

The RO then issued a Statement of the Case (SOC) on 
February 11, 2004, to the veteran and his service 
representative on the issue of entitlement to an earlier 
effective date for an award of service connection for PTSD.  

As noted in the Introduction, in a rating decision dated on 
February 11, 2004, and issued to the veteran and his service 
representative on February 24, 2004, the RO assigned a 
100 percent rating to the veteran's service-connected PTSD 
effective July 23, 2001.  In the narrative for this rating 
decision, the RO noted that July 23, 2001, was the date that 
VA had received the veteran's original claim.

The next correspondence from the veteran occurred when he 
submitted a VA Form 21-4138 which was dated on August 6, 
2004, and date-stamped as received by the RO on August 11, 
2004.  In statements on this form, the veteran indicated an 
intent to appeal the denial of his earlier effective date 
claim for service connection for PTSD.  He also contended 
that treatment records dated prior to July 23, 2001, 
constituted an informal service connection claim for PTSD.

In an August 30, 2004, letter to the veteran, VA notified him 
that it had not accepted the VA Form 21-4138 dated on 
August 6, 2004, in lieu of a substantive appeal (VA Form 9) 
on the issue of entitlement to an earlier effective date for 
the award of service connection for PTSD because it was not 
timely filed.  VA also notified the veteran that the June 
2003 rating decision, which granted service connection for 
PTSD, had become final.  

In statements on his substantive appeal, dated on February 4, 
2005, and date-stamped as received by the RO on February 7, 
2005, the veteran contended that he was entitled to an 
earlier effective date because "I applied for PTSD in 
January 2001."  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than July 23, 2001, for a 100 percent rating for service-
connected PTSD.  As noted above, in a rating decision dated 
on June 13, 2003, and issued to the veteran and his service 
representative on June 23, 2003, the RO granted service 
connection for PTSD and assigned a 70 percent rating 
effective July 23, 2001.  The veteran had 1 year from the 
date of this rating, or until June 23, 2004, to perfect a 
timely appeal.  See 38 U.S.C.A. § 7105.  The veteran timely 
disagreed with this rating decision in July 2003, seeking an 
earlier effective date than July 23, 2001, for the award of 
service connection for PTSD; however, he did not perfect a 
timely appeal on this issue because his VA Form 21-4138 was 
date-stamped as received by the RO on August 11, 2004, more 
than 1 year after the June 2003 rating decision which granted 
service connection for PTSD.  Thus, as the RO correctly noted 
in its August 2004 letter to the veteran, the June 2003 
rating decision became final.  Because the June 2003 rating 
decision, which granted service connection for PTSD, is 
final, the effective date of the 100 percent rating assigned 
to the veteran's service-connected PTSD cannot be earlier 
than July 23, 2001, the date of receipt of his original 
service connection claim for PTSD.

Finally, to the extent that the veteran is attempting to 
raise a "freestanding" earlier effective date claim in an 
attempt to vitiate the finality of the June 2003 rating 
decision, his appeal is dismissed.  See Rudd v. Nicholson, 20 
Vet. App. 296, 300 (2006) (holding that, absent a claim of 
clear and unmistakable error or an application to reopen a 
claim based on new and material evidence, rule of finality in 
VA decisions precludes "freestanding" earlier effective 
date claims); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. 
Cir. 2005) (holding that, after a final VA decision, an 
earlier effective date is permissible only where a claim is 
reopened successfully based on new and material evidence).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than July 23, 2001, 
for a 100 percent rating for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


